IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40488
                        Conference Calendar




PERRY WAYNE FREEMAN,

                          Plaintiff-Appellant,


versus

JOY TRANT, In her Individual and Official Capacity as
Librarian of the Stiles Unit; TIMOTHY VANBIBBER, In his
Individual Capacity as Unit Grievance Investigator; REGINALD
BROWN, In his Individual Capacity as Technician in Charge;
CHARLES KEETON, Warden in charge of Unit Operations;
PITTMAN, Lieutenant,

                          Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:00-CV-20
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Perry Wayne Freeman, Texas prisoner # 752397, appeals the

district court's order dismissing his 42 U.S.C.A. § 1983

complaint without prejudice for failure to exhaust administrative


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40488
                                -2-

remedies.

     Freeman argues that he filed Step-1 and Step-2 grievances

regarding a threat by another inmate.     Freeman presented nothing

in the district court showing that he exhausted the grievance

procedure regarding this inmate threat.     Instead, he asserted in

the district court that he was coerced into signing a statement

that his complaint about the inmate threat was moot.     By

asserting in district court that he dropped his grievance after

Step-1 (albeit as a result of coercion), Freeman admitted that he

failed to exhaust his administrative remedies prior to filing

this action.

     Freeman asserts for the first time on appeal that he did not

sign a statement that his grievance was moot, that he filed a

Step-2 grievance on November 26, 1999, and that his Step-2

grievance was denied on December 20, 1999.     His assertions are

not credible.   Freeman filed his objections to the magistrate

judge’s report (in which he stated that he was coerced into

abandoning his grievance) in March 2001.     If true, he surely knew

then that he had filed a Step-2 and that it had been dismissed on

December 20, 1999, as he now asserts.     There is nothing in the

record supporting any of these assertions.

     Freeman does not argue that he exhausted administrative

remedies regarding any other allegation raised in his complaint

or that the district court erred in dismissing any other

allegation for failure to exhaust, and thus has abandoned on
                             No. 01-40488
                                  -3-

appeal any issue regarding the dismissal of these other

allegations.     See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Freeman has not made a credible showing that he complied

with the exhaustion requirement before he filed this action as

required by 42 U.S.C. § 1997e(a).    Therefore, the district court

did not err in dismissing his action for failure to exhaust his

administrative remedies.

     AFFIRMED.